On Petition to Rehear
PELTS, J.
Cline & Bernheim have filed a petition for rehearing on so much of our decree as rendered judgment over in favor of Cumberland Storage & Warehouse Company, Inc., against Cline & Bernheim. Petitioners insist that complainant’s broad appeal did not bring up the cause as to them, they were not before this Court, and no decree could be entered against them.
The effect of complainant’s broad appeal was to transfer to this Court the entire cause as to all the parties, for a hearing here de novo and the re-examination of the whole matter of law and fact appearing in the record. Code sec. 9036. In hearing that cause this Court sat as a court of equity to try the cause as though it originated in this Court, and it was our duty to render such decree as should have been rendered by the Chancellor. Code sec. 9051; ’Gibson’s Suits in Chancery (4th Ed.), secs. 1262, 1263a, 1313.
The proof showed that the warehouse company was liable to the railway under the bill, and was entitled to a *692judgment over under its cross-bill against Cline & Bern-heim for its reimbursement. The Chancellor should have entered such a decree. Hearing the cause as a court of chancery de novo and upon a re-examination of the whole matter of law and fact appearing, it was our duty to render such decree as the Chancellor should have rendered, and as we did enter, without remanding the cause.
The petition to rehear is denied .at the cost of petitioners.
Howell and Hickerson, JJ., concur.